Citation Nr: 1738158	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking compensation for a right eye disability under 38 U.S.C.A. § 1151 (as resulting from Department of Veterans Affairs (VA) care).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1957 to January 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Milwaukee, Wisconsin VA Regional Office (RO).  In August 2013, the Board remanded the matters of whether new and material evidence has been received to reopen a claim seeking compensation for a right eye disability under 38 U.S.C.A. § 1151, service connection for right eye blindness, and entitlement to SMC based on the need for aid and attendance.  In January 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.  In May 2017, the Board again remanded these matters for additional development of the record and/or to ensure due process.  

[The May 2017 Board decision also denied service connection for right eye blindness and found that the Veteran lacked qualifying (wartime) service for eligibility for VA pension benefits and special monthly pension, resolving those matters.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A final May 1998 rating decision denied compensation for a right eye disability under 38 U.S.C.A. § 1151, essentially on the basis that additional disability due to VA treatment was not shown; a September 2010 final rating decision found that new and material evidence had not been submitted to reopen the claim.

2.  Evidence received since the September 2010 rating decision does not tend to show that any additional right eye disability resulted from VA treatment involving fault on VA's part or was an unforeseeable consequence of VA treatment, does not relate to an unestablished fact necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151, and does not raise a reasonable possibility of substantiating such claim.

3.  The Veteran does not have a service-connected disability; thus, he is not blind in both eyes due to such disability. 


CONCLUSION OF LAW

1.  New and material evidence has not been received, and the claim seeking compensation for a right eye disability under 38 U.S.C.A. § 1151 may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for SMC based on the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Correspondence in April 2011 and November 2012 provided the Veteran the notice required in claims to reopen; the November 2012 letter advised him of the basis for the previous denial of the claim, and that new and material evidence was required to reopen the claim; provided the definition of new and material evidence; suggested what type of evidence would be new and material; and what was needed to substantiate the underlying claim.  It is not alleged that notice was less than adequate.

The VCAA does not apply to claims where, as here in the matter of entitlement to SMC, the critical fact is not in dispute, and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001)  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, no further action under the VCAA is necessary in this matter.

The Veteran's private and VA medical records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is, in fact, reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the January 2017 hearing, the undersigned identified the issues, and what is necessary to substantiate the claims.  The Veteran was also advised that new and material evidence was needed to reopen a previously finally denied claim before such claim could be considered on the merits, and of the definition of new and material evidence.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that in August 1984, the Veteran's right eye intraocular pressure was elevated.  In July 1989, it was noted that the vision in his right eye was getting worse.  The assessments were right eye increased intraocular pressure and possible glaucoma.  

Private medical records show that in October 1992, the Veteran was noted to have a past ocular history of right eye chronic open angle glaucoma.  The assessment was probable right eye chronic open angle glaucoma. 

An undated report shows that the Veteran contacted a private facility to discuss an incident that occurred in 1995.  He stated that he was prescribed atropine for his right eye and that he was blind in that eye due to the drops.  It was explained to the Veteran that atropine was similar to the drops used to dilate his eyes for examinations of the fundus.  In November 1995, he had a right eye laser trabeculoplasty.  In February 1997, he stated that the drops he was given made him blind.  It was also noted that month that the Veteran had advance primary open angle glaucoma, status post laser trabeculoplasty in the right eye.  It was stated that he was unwilling to have surgery and was also refusing medication therapy.  The examiner discussed the progression to vision loss, but the Veteran refused further intervention.  

A May 1998 rating decision denied compensation for a right eye disability under 38 U.S.C.A. § 1151 on the basis that it was not the result of treatment or lack of proper treatment by VA.  The Veteran was notified of the decision, and did not appeal it.

The report of a VA eye examination conducted in April 1996 was apparently received in November 1998.  A history of right eye glaucoma was noted, as was a history of iris atrophy of the left eye.  

VA outpatient treatment records received in January 2003 show that in July 1989, the Veteran was referred to the eye clinic with a history of increased intraocular pressure for many years.  In August 1989, he was seen in the eye clinic with a diagnosis of increased intraocular pressure in the right eye.  In March 1996, he was referred to the ophthalmology clinic, and it was noted he had left eye iris atrophy, that he was blind in the left eye, and that it might be affecting the right eye.  On March 1996 neuropsychology evaluation, he stated that left eye iris atrophy was first diagnosed in 1976, and he thought it was progressing to the right eye.

Milwaukee VAMC records received in January 2003 show that in March 1997, the Veteran stated that his right eye vision had deteriorated since he was given atropine in 1995.  

In September 2005, a VA ophthalmologist stated he was asked to review the Veteran's records because he was dissatisfied with his care.  It was noted that the Veteran felt that he had also lost most of the vision in his right eye when he was erroneously given atropine drops in that eye.  The physician stated that, based on his review of the clinic notes that were available to him, he felt that the Veteran's care had been without obvious flaw.  Based on the notes and his interview with the Veteran, he felt that compliance with physician recommendations was probably suboptimal, making a difficult clinical situation even worse.  On several occasions (including on that examination) he had rejected that he actually had progressive glaucoma; he attributed his eye pain and lost vision to the efforts of various eye physicians.  The examiner opined that this view was completely unsubstantiated by clinical records.

VA outpatient treatment records (received in 2008 and 2009) show that in September 1997, the Veteran stated that he accidentally got atropine and he could not see much out of the right eye since then.  His past ocular history included right eye cataract.  It was noted in August 2008 that he had right eye surgery three months prior.  A telephone conversation with the Veteran that month shows that he referred to February 2007 when atropine was used and caused blindness.  The examiner noted that the Veteran's pressure was excessively high (in February 2007) and surgery was recommended, but he declined.  The Veteran stated it was not his glaucoma that had caused him to go blind; rather, it was his treatment, to include glaucoma medications.  The examiner noted that the Veteran refused to acknowledge his disease process, despite an extensive history of encounters to the contrary regarding the etiology of his vision.  

A September 2010 rating decision concluded that new and material evidence had not been received to reopen a claim for compensation for a right eye disability under 38 U.S.C.A. § 1151 on the basis that it was not the result of treatment or lack of proper treatment by VA.  The Veteran was notified of the decision, and did not appeal it.

VA outpatient treatment records show that in March 2011, the Veteran stated that he accidentally got atropine drops in his right eye, and since then could not see much out of that eye.  Later that month, it was noted that he continued to report that he was allergic to dilating drops and that they were the cause of his decreased vision.  The examiner attempted that the decreased vision was due to glaucoma.

VA medical records show that in February 2011 the Veteran was noted to have psychotic symptoms with delusional ideas of eye doctors causing his blindness.  He stated that a physician he saw in 1995 was using dilating drops and within one week he had to have laser surgery, after which he could see again.  He said that VA was responsible for his right eye problems because "there was nothing wrong with that eye until they started using those drops."  He was very adamant and certain that blindness in his right eye was not due to cataracts or to glaucoma, but was due to dilating eye drops.  

In December 2012, a VA ophthalmologist noted that the Veteran claimed that the March 2011 eye surgery was the wrong surgery.  The physician stated that given the Veteran's end-stage glaucoma, the surgery was entirely appropriate and within the standard of care.  It was noted that the Veteran repeatedly and willfully refused to use eye drops to treat his condition, and had frequently failed to follow-up with ophthalmologists for treatment of glaucoma.  The ophthalmologist opined that the Veteran's right eye condition was not caused by or a result of his treatment by the VA.  It was due to the natural progression of the disease and was exacerbated by the Veteran's refusal to have his condition treated appropriately.  He stated that the Veteran's records were reviewed, to include VA outpatient treatment records.  

	Claim to reopen

When there is a final rating decision denial of a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Compensation for a right eye disability under 38 U.S.C.A. § 1151 was originally denied by the RO in May 1998 on the basis that it was not due to treatment by the VA, to include treatment for his left eye condition.  His claim was again denied by the RO in September 2010.  It was noted that there was no indication in the record that treatment for a left eye disability caused his right eye condition.  It was indicated that the evidence was not both new and material since it failed to establish that VA treatment was the proximate cause of additional right eye disability.  The Veteran was notified of the September 2010 rating decision, did not appeal it, and it became final.  38 U.S.C.A. § 7105.  Consequently, new and material evidence to reopen the claim is required before it may be considered de novo.
As the September 2010 denial was based on a finding that the Veteran's right eye disability was not due to VA treatment, for evidence received since to relate to the unestablished fact necessary to substantiate the claim (and be new and material, warranting reopening of the claim), it would have to tend to show that there was fault on the part of the VA in the treatment provided and that it resulted in additional disability.

The additional evidence received consists of VA medical records and the Veteran's January 2017 testimony at a videoconference hearing before the undersigned.  In sum, he continues to assert that he received eye drops in his right eye and that such treatment caused him to lose vision in that eye.  The December 2012 VA opinion addressed only whether the Veteran's March 2011 surgery was appropriate (indicating that it was).  It does not support his claim, and therefore cannot be found to raise a reasonable possibility of substantiating the claim.  As questions concerning the standard of care the Veteran received from VA are medical in nature, and he is a layperson, his own opinions in the matter are not competent, and probative, evidence in the matter.  See Jandreau v. Nicholson, 492 F.3e 1372, 1377 (Fed. Cir. 2007).  Notably, his allegations of VA fault regarding the administration of atropine are also cumulative, and not new.

In summary, no new evidence received since the September 2010 final rating decision in this matter pertains positively to the unestablished fact necessary to substantiate the claim, i.e., (that additional right eye disability shown following VA treatment was due to VA treatment, and involved fault on the part of VA or was an event not reasonably foreseeable).  Accordingly, the evidence received since the September 2010 rating decision is not new and material, and the claim seeking compensation for a right eye disability under 38 U.S.C.A. § 1151 may not be reopened.  

	SMC

Special monthly compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability [emphasis added], has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with visual acuity of 5/200 or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

A threshold legal requirement for establishing entitlement to SMC based on the need for regular aid and attendance is that there must be a service-connected disability requiring the care.  Even if the Board were to concede that the Veteran is blind in both eyes, as he has not established service connection for any disability (and specifically, not for a visual impairment) , he has not met a threshold legal requirement for SMC.  See 38 U.S.C.A. § 1114(l).  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that where the law is dispositive, the claim should be denied because of lack of legal entitlement under the law.  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal to reopen a claim seeking compensation for a right eye disability under 38 U.S.C.A. § 1151 is denied.

Entitlement to SMC based on the need or regular aid and attendance is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


